Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 1 of 23   1


       1                      UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
       2
                            18-20613-CR-MARTINEZ/OTAZO-REYES
       3
       4
           UNITED STATES OF AMERICA,     )
       5                                 )
                        PLAINTIFF,       )
       6                                 )
                  VS.                    )
       7                                 )
           SAMUEL BAPTISTE,              )
       8                                 )
                        DEFENDANT.       )
       9   ______________________________)
     10                   (TRANSCRIPT BY DIGITAL RECORDING)
     11
     12                TRANSCRIPT OF FARETTA/PRO SE STATUS HEARING HAD
     13    BEFORE THE HONORABLE ALICIA M. OTAZO-REYES, IN MIAMI,
     14    MIAMI-DADE COUNTY, FLORIDA, ON FEBRUARY 6, 2019, IN THE
     15    ABOVE-STYLED MATTER.
     16
     17
           APPEARANCES:
     18
           FOR THE GOVERNMENT:      MARC S. ANTON, A.U.S.A.
     19                             500 EAST BROWARD BOULEVARD, SUITE 700
                                    FORT LAUDERDALE, FL 33394, 954 660-5096
     20
           FOR THE DEFENDANT:       ABIGAIL E. BECKER, A.F.P.D.
     21                             KATHLEEN E. MOLLISON, A.F.P.D.
                                    150 WEST FLAGLER STREET, SUITE 1700
     22                             MIAMI, FL 33130 - 305 533-7000
     23                      CARL SCHANZLEH, RPR - CM
                             CERTIFIED COURT REPORTER
     24                         9960 SW 4TH STREET
                            PLANTATION, FLORIDA 33324
     25                           954 424-6723
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 2 of 23   2


       1   (MIAMI, MIAMI-DADE COUNTY, FLORIDA;       FEBRUARY 6, 2019, IN OPEN

       2   COURT.)

       3              THE COURT:    GOOD AFTERNOON, EVERYONE.

       4              THE CLERK:    THE UNITED STATES OF AMERICA VERSUS SAMUEL

       5   BAPTISTE, CASE NUMBER 18-20613-CRIMINAL-MARTINEZ.

       6              COUNSEL, PLEASE STATE YOUR APPEARANCES FOR THE

       7   RECORDS.

       8              MR. ANTON:    GOOD AFTERNOON, YOUR HONOR.     MARK ANTON ON

       9   BEHALF OF THE UNITED STATES.

      10              THE COURT:    MR. ANTON.

      11              MS. BECKER:   GOOD AFTERNOON, YOUR HONOR.       ABIGAIL

      12   BECKER AND KATE MOLLISON, ASSISTANT FEDERAL PUBLIC DEFENDERS ON

      13   BEHALF OF MR. BAPTISTE WHO IS PRESENT.

      14              THE COURT:    ALL RIGHT.   THANK YOU VERY MUCH.

      15              YOU MAY BE SEATED.

      16              WE'RE HERE ON DEFENDANT'S UNOPPOSED MOTION FOR A

      17   FARETTA HEARING.    THIS MATTER WAS REFERRED TO ME BY JUDGE

      18   MARTINEZ.

      19              IT IS MY UNDERSTANDING THAT AT A CALENDAR CALL THERE

      20   WAS SOME INQUIRY FROM JUDGE MARTINEZ REGARDING THE DEFENDANT

      21   REPRESENTING HIMSELF AND AT THAT TIME JUDGE MARTINEZ INDICATED

      22   THAT HE REQUIRED A WRITTEN MOTION AND THAT'S WHERE WE'RE AT

      23   NOW.

      24              MS. BECKER:   YES, YOUR HONOR.     THAT'S CORRECT.

      25              THE COURT:    ALL RIGHT.
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 3 of 23   3


       1              WAS THE CALENDAR CALL THE FIRST TIME THAT MR. BAPTISTE

       2   EXPRESSED HIS DESIRE TO REPRESENT HIMSELF?

       3              MS. BECKER:   THAT WAS THE FIRST TIME HE EXPRESSED THAT

       4   DESIRE TO THE COURT, YOUR HONOR.

       5              THE COURT:    ALL RIGHT.   BUT THERE HAD BEEN DISCUSSIONS

       6   -- WITHOUT GOING INTO ANY ATTORNEY/CLIENT CONFIDENCES, WHERE

       7   DISCUSSIONS OF THAT WITH YOU PRIOR TO THE CALENDAR CALL, AHEAD

       8   OF THE CALENDAR CALL?

       9              I'M TRYING TO GET A SENSE OF HOW LONG THIS DESIRE HAS

      10   EXISTED.

      11              MS. BECKER:   YES, YOUR HONOR.

      12              I DON'T RECALL OFF THE TOP OF MY HEAD WHEN SUCH A

      13   CONVERSATION WOULD HAVE TAKEN PLACE, BUT THERE WAS A

      14   CONVERSATION BEFORE THAT STATUS CONFERENCE THAT WAS ON JANUARY

      15   2ND.

      16              THE COURT:    ALL RIGHT.

      17              ALL RIGHT.    WELL, AS YOU KNOW THE TASK AT HAND IS TO

      18   DETERMINE THE -- AND MAKE A RECORD OF THE HAZARDS AND

      19   DISADVANTAGES OF SELF-REPRESENTATION.        THAT IS BASICALLY THE

      20   ESSENCE OF A FARETTA HEARING.

      21              AS WE ALL KNOW THE ACCUSED HAS A CONSTITUTIONAL RIGHT

      22   TO SELF-REPRESENTATION, WAIVER OF COUNSEL.        HOWEVER, IT MUST BE

      23   KNOWING AND VOLUNTARY.     THIS MEANS THAT THERE MUST BE A CLEAR

      24   RECORD THAT THE DEFENDANT IS FULLY AWARE OF THE HAZARDS AND

      25   DISADVANTAGES OF SELF-REPRESENTATION.
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 4 of 23   4


       1             SO THAT IS THE PURPOSE OF THE HEARING.        I NEED TO MAKE

       2   INQUIRY DIRECTLY FROM MR. BAPTISTE FOLLOWING BASICALLY THE

       3   RECOMMENDED QUERY PROCESS BASED ON FARETTA AND SIMILAR CASES

       4   THAT I AM USING AS A GUIDE, THE DISTRICT JUDGES BENCH BOOK.

       5             SO I WILL REQUIRE THAT MR. BAPTISTE BE PLACE UNDER

       6   OATH AT THIS TIME.

       7             THE CLERK:    PLEASE STAND AND RAISE YOUR RIGHT HAND.

       8             (DEFENDANT SWORN)

       9             THE DEFENDANT:    I'LL TELL THE TRUTH.

      10             THE COURT:    YOU MAY BE SEATED.

      11             THE COURT:    ALL RIGHT.    LET'S MAKE SURE THAT HE CAN --

      12   THAT THE MICROPHONE IS CLOSE TO HIM.       YOU CAN BRING IT DOWN.

      13             BUT IF YOU PUT IT ON THE TABLE RATHER THAN -- AND NOW

      14   ADJUST IT BECAUSE IT'S TOO LOW.       WE NEED TO MAKE SURE THAT IT

      15   GETS RECORDED.

      16             ALL RIGHT.    MR. BAPTISTE, AS I SAID YOU DO HAVE THE

      17   CONSTITUTIONAL RIGHT TO SELF-REPRESENTATION BUT OUR TASK IS TO

      18   ENSURE THAT YOUR DECISION TO WAIVE YOUR EQUAL RIGHT TO HAVE THE

      19   ASSISTANCE OF COUNSEL AND THE REPRESENTATION OF COUNSEL THAT

      20   YOU APPEAR TO BE WANTING TO WAIVE EVEN THOUGH YOU HAVE BEEN

      21   APPOINTED TO BE REPRESENTED BY THE FEDERAL PUBLIC DEFENDER THAT

      22   THAT DECISION TO WAIVE REPRESENTATION AND TO REPRESENT YOURSELF

      23   IS KNOWING AND VOLUNTARY.

      24             SO I WILL ASK YOU A SERIES OF QUESTIONS AND I WOULD

      25   APPRECIATE YOUR CANDID ANSWERS TO THEM.
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 5 of 23     5


       1             FIRST OF ALL, HAVE YOU EVER STUDIED LAW?

       2             THE DEFENDANT:    NO.

       3             THE COURT:    HAVE YOU EVER REPRESENTED YOURSELF IN A

       4   CRIMINAL ACTION?

       5             THE DEFENDANT:    NO.

       6             THE COURT:    NOW, I WOULD LIKE TO GO OVER AT THIS TIME

       7   WHAT THE CHARGES ARE AGAINST YOU.

       8             THE INDICTMENT THAT WAS RETURNED ON JULY 19TH, 2018.

       9   IN THAT INDICTMENT YOU'RE CHARGED IN FOUR SEPARATE COUNTS.           THE

      10   DISTRIBUTING INFORMATION PERTAINING TO EXPLOSIVES, IN VIOLATION

      11   OF TITLE 18, UNITED STATES CODE SECTION 842(P) AS IN PETER, (2)

      12   CAPITAL (A).   ONE SUCH CHARGE INVOLVES A DOCUMENT ENTITLED,

      13   INSTRUCTIONS HOW TO MAKE A HOMEMADE PIPE BOMB.         THE OTHER ONE

      14   INVOLVES A DOCUMENT ENTITLED, PIPE BOMBS.

      15             THE THIRD ONE INVOLVES A DOCUMENT ENTITLED, IMPROVISED

      16   EXPLOSIVE DEVICES.

      17             THE FOURTH ONE INVOLVES A DOCUMENT ENTITLED,

      18   IMPROVISED EMISSIONS BLACK BOOK, VOLUME ONE.

      19             THOSE ARE THOSE FOUR COUNTS.

      20             COUNT 5 CHARGES YOU WITH ATTEMPTING TO PROVIDE

      21   MATERIAL SUPPORT TO A FOREIGN TERRORIST ORGANIZATION, MAINLY

      22   THE ISLAMIC STATE OF IRAQ AND AL-SHAM, IN VIOLATION OF TITLE

      23   18, UNITED STATES CODE, 2339 CAPITAL (B), SMALL (A)(1).

      24             AND THEN COUNT 6 CHARGES YOU WITH ATTEMPTING TO

      25   PROVIDE MATERIALS SUPPORT TO TERRORISTS.        AGAIN THE SAME TYPE
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 6 of 23   6


       1   OF CHARGE BUT THIS WAS UNDER 18, USC 2339 CAPITAL (A) SMALL

       2   (A).

       3             COUNT 5 SPECIFIES ISIS AS THE TERRORIST ORGANIZATION

       4   INVOLVED.

       5             COUNT 6 DOES NOT SPECIFY A PARTICULAR TERRORIST

       6   ORGANIZATION.

       7             HAVE YOU REVIEWED THIS INDICTMENT IN DETAIL AND DO YOU

       8   UNDERSTAND THE CHARGES THAT HAVE BEEN BROUGHT AGAINST YOU?

       9             THE DEFENDANT:    YES FOR THE MOST PART.

      10             THE COURT:    SAY AGAIN?

      11             THE DEFENDANT:    YES FOR THE MOST PART.

      12             THE COURT:    OKAY.   ARE THERE ANY PARTS AS TO WHICH YOU

      13   ARE UNCLEAR THAT YOU MIGHT NEED ASSISTANCE FROM YOUR CURRENT

      14   COUNSEL TO EXPLAIN TO YOU BEFORE WE GO FORWARD?

      15             THE DEFENDANT:    NO.

      16             THE COURT:    ALL RIGHT.    SO YOU QUALIFY IT FOR THE MOST

      17   PART.   WHAT IS IT THAT YOU DO NOT UNDERSTAND?

      18             THE DEFENDANT:    IT WAS JUST A WAY OF ANSWERING, YES.

      19             THE COURT:    SO YOU UNDERSTAND ALL SIX COUNTS?

      20             THE DEFENDANT:    YES.

      21             THE COURT:    FULLY AND COMPLETELY?

      22             THE DEFENDANT:    YES.

      23             THE COURT:    OKAY.   NOW, LET ME HEAR FROM THE

      24   GOVERNMENT A PROFFER REGARDING THE PENALTIES ASSOCIATED WITH

      25   THIS COUNTS SO I CAN INFORM MR. BAPTISTE OF THAT.
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 7 of 23   7


       1              MR. ANTON:   YOUR HONOR, AS TO COUNTS 1 THROUGH 4, THE

       2   DEFENDANT IS FACING A STATUTORY MAXIMUM TERM OF 20 YEARS

       3   IMPRISONMENT ON THE DISTRIBUTING INFORMATION PERTAINING TO

       4   EXPLOSIVE COUNTS.

       5              AS TO COUNT 5 THE DEFENDANT IS ALSO FACING A STATUTORY

       6   MAXIMUM TERM OF IMPRISONMENT OF 20 YEARS ON THE ATTEMPTING TO

       7   PROVIDE MATERIAL SUPPORT TO A FOREIGN TERRORIST ORGANIZATION,

       8   THAT BEING ISIS.

       9              AND FINALLY AS TO COUNT 6 THE DEFENDANT IS FACING A

      10   STATUTORY MAXIMUM TERM OF IMPRISONMENT OF 15 YEARS ON THE

      11   ATTEMPTING TO PROVIDE MATERIAL SUPPORT TO TERRORIST CHARGES.

      12              THE COURT:   TO TERRORIST ORGANIZATIONS YOU MEAN.

      13              MR. ANTON:   YES.

      14              THE COURT:   ALL RIGHT.    AND THEN WHAT KIND OF --

      15              MR. ANTON:   HE'S FACING UP TO THREE YEARS OF

      16   SUPERVISED RELEASE AS TO EACH COUNT AS WELL AS POTENTIALLY UP

      17   TO A $250,000 FINE AND A $100 SPECIAL ASSESSMENT AS TO EACH

      18   COUNT.

      19              THE COURT:   ALL RIGHT.    SO WE'RE TALKING AS TO THESE

      20   CHARGES, MR. BAPTISTE, SO THAT YOU UNDERSTAND YOUR EXPOSURE.

      21   OKAY?

      22              COUNTS 1 THROUGH 5, THE MAXIMUM SENTENCE IS 20 YEARS,

      23   CORRECT?

      24              MR. ANTON:   CORRECT, YOUR HONOR.

      25              THE COURT:   COUNT 5 -- I MEAN -- THAT'S 1 THROUGH 5.
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 8 of 23    8


       1             COUNT 6 THE MAXIMUM SENTENCE IS 15 YEARS.

       2             IS THERE ANY COMBINATION, OR IS THERE STACKING, OR ARE

       3   THEY CONCURRENT?

       4             MR. ANTON:    WELL, JUDGE, THEY COULD BE -- THE DISTRICT

       5   JUDGE, IT'S WITHIN HIS PURVIEW TO SENTENCE THE DEFENDANT

       6   CONSECUTIVELY.    SO IN THEORY IN DEFENDANT COULD BE SENTENCED UP

       7   TO 115 YEARS OF IMPRISONMENT.

       8             I WILL FURTHER ADVISE THE COURT THAT IT IS POSSIBLE

       9   THAT IF THE DEFENDANT IS FOUND GUILTY THAT HE'S FACING AN

      10   ADVISORY GUIDELINE RANGE OF LIFE IMPRISONMENT.

      11             THE COURT:    ALL RIGHT.    SO DEPENDING ON HOW THE JUDGE

      12   ASSESSES THESE COUNTS HE MAY -- SHOULD YOU BE FOUND GUILTY OF

      13   ALL OF THEM AT TRIAL, HE MAY REQUIRE THAT YOU SERVE THEM

      14   CONCURRENTLY OR THAT YOU SERVE THEM CONSECUTIVELY.

      15             THE JUDGE WOULD ALSO BE LOOKING AT WHAT ARE KNOWN AS

      16   THE ADVISORY FEDERAL SENTENCING GUIDELINES.         AND WHEN THAT

      17   CALCULATION IS MADE THERE IS A POSSIBILITY THAT YOU COULD BE

      18   SENTENCED TO LIFE IN PRISON.      THAT IS THE IMPRISONMENT TERM.

      19             IN ADDITION THERE IS A $250,000 FINE THAT GENERALLY

      20   ACCOMPANIES THE SENTENCES.      THERE IS ALSO WHAT IS KNOWN AS

      21   SUPERVISED RELEASE.

      22             I DON'T KNOW IF YOU ARE FAMILIAR WITH THAT.         BUT AFTER

      23   YOU COMPLETE YOUR SENTENCE THEN YOU ARE ON A TERM OF SUPERVISED

      24   RELEASE WHERE YOU ARE SUPERVISED BY THE PROBATION OFFICE AND

      25   THAT TERM WOULD BE ANYWHERE UP TO THREE YEARS, AM I CORRECT?
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 9 of 23   9


       1             MR. ANTON:    YES, YOUR HONOR.

       2             THE COURT:    UP TO THREE YEARS.

       3             THERE WOULD ALSO FOR EACH COUNT OF CONVICTION WOULD BE

       4   A SPECIAL ASSESSMENT OF $100.      SO IF YOU TAKE INTO ACCOUNT ALL

       5   SIX COUNTS THAT WOULD BE A TOTAL OF $600.

       6             THERE IS NO -- THERE IS NO RESTITUTION HERE, RIGHT?

       7             MR. ANTON:    CORRECT.

       8             THE COURT:    OKAY.   SO THOSE -- THOSE ARE THE PENALTIES

       9   FOR EACH OF THE COUNTS.     SO I HAVE KIND OF GIVEN YOU THE

      10   OVERALL VIEW OF ALL OF THE COUNTS COMBINED.

      11             WOULD YOU LIKE ME TO GO IN DETAIL AS TO EACH COUNT OR

      12   DO YOU UNDERSTAND THAT'S THE WHOLE PICTURE FOR ALL SIX COUNTS?

      13             THE DEFENDANT:    I GET THE WHOLE PICTURE.

      14             THE COURT:    YOU GET THE WHOLE PICTURE.      OKAY.

      15             SO YOUR EXPOSURE COULD BE UP TO LIFE IMPRISONMENT, THE

      16   MAXIMUM OF 20 YEARS, THE SPECIAL ASSESSMENT AND FINE AND

      17   SUPERVISED RELEASE ARE UNDERSTOOD.

      18             NOW, AS I SAID BEFORE FOR THESE COUNTS IF YOU'RE FOUND

      19   GUILTY IT WOULD BE UP TO THE COURT TO DECIDE WHETHER TO IMPOSE

      20   ON THE CONVICTION COUNTS THE SENTENCE TO BE SERVED CONCURRENTLY

      21   FOR ALL OF THE COUNTS OR CONSECUTIVELY.

      22             DO YOU UNDERSTAND THAT?      DO YOU HAVE QUESTIONS ABOUT

      23   WHAT THAT MEANS?

      24             THE DEFENDANT:    I UNDERSTAND.

      25             THE COURT:    ALL RIGHT.
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 10 of 23   10


       1              THEN DO YOU UNDERSTAND ALSO THERE WAS A REFERENCE TO

       2   THE ADVISORY SENTENCING GUIDELINES.        DO YOU HAVE AN

       3   UNDERSTANDING OF WHAT THOSE ARE?       WOULD YOU LIKE ME TO GO INTO

       4   AN EXPLANATION OF THOSE?

       5              THE DEFENDANT:    NO.    I UNDERSTAND.

       6              THE COURT:   YOU UNDERSTAND.     YOU'RE CURRENTLY SERVING

       7   A SENTENCE IN ANOTHER CASE, CORRECT?

       8              THE DEFENDANT:    IN THE CASE CLOSELY ASSOCIATED WITH

       9   THIS ONE.

      10              THE COURT:   IN ANOTHER CASE WHERE YOU WERE SENTENCED

      11   ALREADY.    SO YOU HAVE ALREADY GONE THROUGH THE SENTENCING

      12   PROCESS, THE FEDERAL SENTENCING PROCESS, CORRECT?

      13              THE DEFENDANT:    YES.

      14              THE COURT:   ALL RIGHT.

      15              SO IS THERE ANY QUESTION IN YOUR MIND AT THIS POINT IN

      16   TIME REGARDING WHAT THE SENTENCING PROCESS WOULD BE IN THIS

      17   CASE SHOULD YOU BE FOUND GUILTY OF ONE OR MORE OF THE COUNTS IN

      18   THE INDICTMENT?

      19              THE DEFENDANT:    NO.

      20              THE COURT:   NOW, DO YOU UNDERSTAND THAT IF YOU ELECT

      21   TO REPRESENT YOURSELF YOU ARE ON YOUR OWN AND THE JUDGE -- THE

      22   PRESIDING JUDGE, OR MYSELF, OR ANY JUDICIAL OFFICER CANNOT

      23   ADVISE YOU ON HOW TO TRY THE CASE.

      24              DO YOU UNDERSTAND THAT?

      25              THE DEFENDANT:    I FEEL THAT AS IF I'M ALREADY ON MY
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 11 of 23   11


       1   OWN RIGHT NOW.

       2             THE COURT:    WELL, I JUST WANT TO MAKE SURE THAT YOU

       3   UNDERSTAND WHAT IT ENTAILS BECAUSE THIS IS A REALLY SERIOUS

       4   DECISION THAT YOU NEED TO MAKE AND I NEED TO MAKE SURE THAT YOU

       5   ARE FULLY INFORMED.

       6             SO REGARDLESS OF HOW YOU FEEL RIGHT NOW, EVEN THOUGH

       7   YOU HAVE REPRESENTATION, YOU WOULD BE TOTALLY ON YOUR OWN IF

       8   YOU GO FORWARD WITH THIS DECISION TO REPRESENT YOURSELF.

       9             DO YOU UNDERSTAND THAT?

      10             THE DEFENDANT:     YES.   MAY I SPEAK?

      11             THE COURT:    OKAY.   NOW, ARE YOU FAMILIAR WITH THE

      12   FEDERAL RULES OF EVIDENCE?

      13             THE DEFENDANT:     NO.

      14             THE COURT:    SO THOSE RULES GOVERNOR WHAT CAN BE

      15   INTRODUCED AT TRIAL.     IN REPRESENTING YOURSELF IF THAT'S HOW IT

      16   ENDS UP YOU WOULD NEED TO BECOME FAMILIAR WITH THE FEDERAL

      17   RULES OF EVIDENCE SO THAT AT TRIAL YOU WOULD KNOW WHAT CAN AND

      18   WHAT CANNOT BE INTRODUCED.

      19             AND NO MATTER WHETHER YOU ARE REPRESENTED BY COUNSEL

      20   OR YOU ARE NOT THOSE RULES OF EVIDENCE GOVERNOR THE TRIAL.

      21   THERE ARE NO EXCEPTIONS MADE FOR SOMEBODY WHO IS REPRESENTING

      22   THEMSELVES.

      23             SO IN ESSENCE YOU WOULD HAVE TO LEARN THE RULES OF

      24   EVIDENCE AND FIGURE OUT HOW THEY APPLIED TO YOUR CASE.           THAT

      25   WOULD BE A BURDEN THAT YOU WOULD HAVE TO UNDERTAKE IF YOU WERE
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 12 of 23   12


       1   TO REPRESENT YOURSELF AT TRIAL.

       2             IS THAT A BURDEN THAT YOU THINK THAT YOU ARE CAPABLE

       3   OF UNDERTAKING?

       4             THE DEFENDANT:     I DON'T BELIEVE CAPABILITY PLAYS A

       5   PART.   I BELIEVE I'M FORCED INTO ALL OF THIS.        SO IS THIS

       6   SOMETHING I'M KNOWINGLY WILLING TO DO?

       7             YES.   AS I'M FORCED TO YES, I UNDERSTAND -- I

       8   UNDERSTAND THE RISKS THAT ENTAIL AS FAR AS WHAT WOULD BE

       9   OBLIGED UPON ME AS FAR AS SUCH RULES AND (INAUDIBLE)

      10             THE COURT:    RIGHT.   THAT IS THE ESSENCE OF KNOWING, OF

      11   MAKING A KNOWING DECISION IS TO KNOW WHAT YOU'RE GETTING

      12   YOURSELF INTO.    THAT'S WHY I'M GOING INTO THIS LEVEL OF DETAIL

      13   WITH YOU.

      14             ONE OF THE MATTERS THAT YOU WOULD HAVE TO UNDERTAKE IS

      15   TO FIGURE OUT, LET'S SAY THAT YOU GO FORWARD REPRESENTING

      16   YOURSELF, THE DAY OF TRIAL COMES YOU WOULD HAVE TO BE ABLE TO

      17   FIGURE OUT WHAT CAN BE ADMITTED AT TRIAL, WHAT CANNOT BE

      18   ADMITTED AT TRIAL.

      19             IF THE GOVERNMENT PUTS ON SOMETHING THAT THE FEDERAL

      20   RULES DON'T ALLOW THEN YOU WOULD HAVE TO OBJECT TO THAT TO

      21   PRESERVE YOUR RIGHTS.     IF YOU DON'T OBJECT THEN YOU WAIVE THOSE

      22   RIGHTS.

      23             IF YOU TRY TO PUT ON EVIDENCE YOURSELF YOU WOULD HAVE

      24   TO KNOW WHAT EVIDENCE YOU CAN OR CANNOT PUT ON, BECAUSE IF YOU

      25   TRY TO PUT ON SOMETHING THAT IS NOT ALLOWABLE THAT YOU WERE
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 13 of 23   13


       1   COUNTING ON THE GOVERNMENT OBJECTS, THE GOVERNMENT PREVAILS,

       2   THEN THAT PIECE OF EVIDENCE YOU WERE COUNTING ON DOESN'T GET

       3   IN.

       4             THIS IS HOW A TRIAL WORKS, WITH EVIDENCE THAT IS PUT

       5   IN OR NOT.    BUT IT'S JUST NOT ANY OLD EVIDENCE THAT YOU FEEL

       6   LIKE PUTTING IS WHAT QUALIFIES UNDER THE RULES.

       7             SO THAT WOULD BE A BURDEN THAT YOU WOULD HAVE TO

       8   UNDERTAKE TO LEARN THE RULES OF EVIDENCE SO YOU WOULD KNOW WHAT

       9   CAN AND CANNOT BE ADMITTED AT TRIAL.

      10             IS THAT A BURDEN THAT YOU'RE WILLING TO UNDERTAKE AND

      11   DO YOU UNDERSTAND THE MAGNITUDE OF THAT EFFORT THAT WOULD BE

      12   REQUIRED ON YOUR PART?

      13             THE DEFENDANT:     YES, JUDGE.

      14             THE COURT:    ARE YOU FAMILIAR WITH THE FEDERAL RULES OF

      15   CRIMINAL PROCEDURE?

      16             THE DEFENDANT:     NO.

      17             THE COURT:    OKAY.   THOSE RULES GOVERNOR THE WAY A

      18   CRIMINAL ACTION IS TRIED IN FEDERAL COURT.         YOU WOULD BE BOUND

      19   BY THOSE RULES AND THEY WOULD NOT BE RELAXED FOR YOUR BENEFIT.

      20             JUST LIKE WITH THE FEDERAL RULES OF EVIDENCE THAT

      21   GOVERN WHAT EVIDENCE DOES GET ALLOWED IN THE TRIAL AND DOES NOT

      22   GET ALLOWED, THE FEDERAL RULES OF CRIMINAL PROCEDURE DICTATE

      23   HOW THE TRIAL PROCEEDS, WHAT STEPS ARE TAKEN, HOW THE JURY IS

      24   SELECTED, WHAT RULINGS THE JUDGE MAKES AT THE CLOSE OF THE

      25   GOVERNMENT'S EVIDENCE AND THE CLOSE OF THE DEFENSE EVIDENCE, IF
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 14 of 23   14


       1   ANY, WHAT RULES THERE ARE REGARDING WHETHER THERE HAS BEEN A

       2   MISTRIAL OR NOT.

       3             ALL OF THOSE THINGS ARE GOVERNED BY THE FEDERAL RULES

       4   OF EVIDENCE THAT YOU ARE NOT FAMILIAR WITH.         YOU WOULD HAVE TO

       5   LEARN THOSE RULES, FIGURE OUT HOW THEY APPLY TO YOUR CASE AND

       6   THIN BE ABLE IN REAL TIME AT TRIAL TO DO SOMETHING WHICH

       7   LAWYERS HAVE BEEN TRAINED TO DO DAY IN AND DAY OUT, WHICH IS

       8   OBJECT, PRESERVE RIGHTS, OR MAKE SURE THAT THEY COMPLIED WITH

       9   THE RULES.

      10             SO IN ADDITION TO THE BURDEN OF THE RULES OF EVIDENCE

      11   YOU WOULD BE UNDERTAKING THE BURDEN OF LEARNING AND APPLYING

      12   THE RULES OF CRIMINAL PROCEDURE.

      13             THOSE ARE SORT OF LIKE THE COOK BOOKS, LIKE THE HOW TO

      14   MANNER BY WHICH WE CONDUCT TRIALS SO THAT THE TRIAL GOES

      15   FORWARD PROPERLY AND EVERYBODY -- YOU KNOW, YOUR RIGHTS AND THE

      16   GOVERNMENT'S RIGHTS ARE PROTECTED.

      17             HAVE YOU GIVEN ANY CONSIDERATION TO THE FACT THAT YOU

      18   WOULD HAVE TO LEARN THESE RULES BEFORE YOU COULD REPRESENT

      19   YOURSELF?

      20             THE DEFENDANT:     NOT MUCH.

      21             THE COURT:    IS THIS SOMETHING THAT YOU WOULD LIKE TO

      22   BECOME MORE AWARE OF AND BECOME MORE COGNIZANT OF IN ORDER TO

      23   MAKE A MORE INFORMED DECISION, MAYBE HAVE YOUR ATTORNEYS

      24   EXPLAIN THIS TO YOU IN BETTER DETAIL?

      25             THE DEFENDANT:     I'M PRETTY SURE THAT THESE RULES AND
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 15 of 23       15


       1   PROCEDURES YOU MENTIONED I BELIEVE THEY'RE AVAILABLE IN THE LAW

       2   LIBRARY.

       3              THE COURT:   THEY ARE AVAILABLE IN THE LAW LIBRARY.

       4   ONE THING IS THERE BEING AVAILABLE AND ONE THING IS READING

       5   THEM, UNDERSTANDING THEM AND LEARNING HOW TO APPLY THEM.

       6              ANYBODY CAN JUST READ ANYTHING LIKE ANYBODY CAN -- I

       7   DON'T KNOW, MAYBE I CAN GIVE YOU AN EXAMPLE.

       8              ANYBODY CAN READ A COOKBOOK.      I'M A TERRIBLE COOK.         I

       9   COULD READ A COOKBOOK AND I WOULD PROBABLY BURN THE FOOD.           A

      10   CHEF READS A COOKBOOK AND KNOWS EXACTLY HOW TO APPLY IT AND

      11   COME OUT WITH A MASTERPIECE.

      12              I AM COMPARING YOUR ATTORNEYS TO THE CHEF.        I AM

      13   COMPARING YOU TO THE TERRIBLE COOK.

      14              THE DEFENDANT:    I THINK THIS ISN'T A VERY GOOD

      15   COMPARISON.

      16              THE COURT:   I KNOW.     IT'S TERRIBLE.   I'M MAKING MYSELF

      17   LOOK TERRIBLE SAYING I'M SUCH A BAD COOK, RIGHT?

      18              THE DEFENDANT:    YES.

      19              THE COURT:   BUT I'M JUST TELLING YOU BECAUSE YOU DON'T

      20   HAVE THAT KNOWLEDGE ON HOW APPLY THEM, THE RULES IS WHAT I WANT

      21   TO IMPRESS UPON YOU, THAT IT'S NOT JUST A MATTER OF READING IT

      22   AND SAYING, OKAY.     THIS IS WHAT I'M GOING TO DO.       YOU NEED TO

      23   UNDERSTAND AND KNOW HOW TO APPLY IT

      24              THE COURT:   DOES THIS HELP YOU UNDERSTAND A LITTLE BIT

      25   BETTER WHAT I'M TRYING TO EXPLAIN TO YOU?
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 16 of 23   16


       1             THE DEFENDANT:     YES.   I UNDERSTOOD THE ANALOGY AND THE

       2   INFORMATION YOU MENTIONED.

       3             THE COURT:    ALL RIGHT.

       4             ALL RIGHT.    AND AGAIN AS I SAID, WITH REGARD TO THE

       5   RULES OF EVIDENCE AND THE RULES OF CRIMINAL PROCEDURE THEY

       6   WOULD NOT BE MADE ANY EASIER OR LESS EFFECTIVE JUST BECAUSE THE

       7   DEFENDANT IS REPRESENTING HIMSELF.        THEY APPLY WITH EQUAL

       8   STRENGTH REGARDLESS OF REPRESENTATION.

       9             SO YOU WOULDN'T GET A PASS LIKE -- AGAIN AT THE RISK

      10   OF BEING SILLY, I BURN MY FOOD SO I TO GO THE GROCERY STORE,

      11   BUY ANOTHER SET OF CHICKEN, OR WHATEVER, AND I COOK IT AGAIN,

      12   RIGHT?   I GOT A PASS TO MYSELF.      YOU DON'T GET A PASS AT TRIAL.

      13             DO YOU UNDERSTAND THIS?      IT'S ONE SHOT ONLY.      MAKE

      14   SENSE?

      15             THE DEFENDANT:     YES.

      16             THE COURT:    ALL RIGHT.

      17             OKAY.   NOW, BASED ON WHAT I KNOW, BASED ON MY YEARS OF

      18   PRACTICE, BASED ON MY YEARS AS A JUDGE HAVING SEEN MANY CASES,

      19   I THINK I AM NOT OVERSTATING THE FACT THAT A TRAINED LAWYER

      20   WOULD DEFEND YOU FAR BETTER THAN YOU COULD DEFEND YOURSELF.

      21             IT WOULD BE UNWISE FOR YOU TO TRY TO REPRESENT

      22   YOURSELF BECAUSE YOU'RE NOT FAMILIAR WITH THE LAW, YOU'RE NOT

      23   FAMILIAR WITH COURT PROCEDURE, YOU'RE NOT FAMILIAR WITH THE

      24   RULES OF EVIDENCE.

      25             SO I WOULD STRONGLY URGE YOU TO THINK IN LIGHT OF
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 17 of 23   17


       1   EVERYTHING I HAVE TOLD YOU TO POTENTIALLY RECONSIDER OR

       2   REEVALUATE THIS DECISION THAT YOU'RE MAKING WHERE YOU WANT TO

       3   REPRESENT YOURSELF.

       4              I AM NOT SURE -- YOU'VE ALREADY WENT THROUGH A TRIAL

       5   WHERE YOU HAD REPRESENTATION.       I AM NOT SURE WHAT IS MAKING YOU

       6   WANT TO REPRESENT YOURSELF IN THIS CASE.         YOU MADE SOME COMMENT

       7   THAT YOU FEEL LIKE YOU'RE ON YOUR OWN.

       8              AND LET ME -- WITHOUT IMPINGING ON ANYTHING, IS YOUR

       9   ISSUE BASED ON YOUR CURRENT REPRESENTATION AND WOULD -- HAS

      10   THERE BEEN ANY ISSUE RAISED REGARDING APPOINTING OTHER COUNSEL?

      11   IS THAT SOMETHING THAT HAS BEEN CONSIDERED?

      12              AND I'LL HEAR FROM YOU IN A MINUTE.

      13              LET ME HEAR FROM MISS BECKER.

      14              MS. BECKER:   YES, YOUR HONOR.

      15              THAT WAS RAISED AT THE STATUS CONFERENCE ON JANUARY

      16   2ND.   JUDGE MARTINEZ AT THAT TIME DENIED MR. BAPTISTE'S REQUEST

      17   FOR SUBSTITUTION OF COUNSEL, AND IT IS AT THAT POINT THAT

      18   MR. BAPTISTE REQUESTED TO PROCEED PRO SE.

      19              THE COURT:    LET ME ASK YOU THIS QUESTION,

      20   MR. BAPTISTE.

      21              IF THAT ISSUE OF HAVING DIFFERENT COUNSEL REPRESENT

      22   YOU, WOULD THAT ALLEVIATE YOUR CONCERNS, AGAIN WITHOUT

      23   IMPINGING IN ANY WAY WITH YOUR RELATIONSHIP WITH YOUR CURRENT

      24   COUNSEL?

      25              THE DEFENDANT:    YES.   IT WOULDN'T JUST ALLEVIATE, IT
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 18 of 23   18


       1   WOULD BE A RELIEF IN ITSELF.

       2              THE COURT:   SO FROM YOUR POINT OF VIEW IF YOU HAD --

       3              THE DEFENDANT:    SOMEBODY DIFFERENT THAN ABIGAIL BECKER

       4   IT WOULD BE BETTER.

       5              THE COURT:   ALL RIGHT.    WELL, GENERALLY -- LET ME JUST

       6   SAY THIS.

       7              GENERALLY WHEN YOU GET APPOINTED COUNSEL YOU DON'T

       8   NECESSARILY GET TO PICK AND CHOOSE WHO YOU WANT.          BUT WHEN THE

       9   RELATIONSHIP BECOMES IN SOME WAY DIFFICULT OR IN SOME WAY

      10   INTERFERES WITH THE -- WITH THE REPRESENTATION THEN WE CONSIDER

      11   THAT.   AND IN YOUR CASE YOU WOULD BE APPOINTED A PRIVATE

      12   ATTORNEY UNDER THE CRIMINAL JUSTICE ACT TO REPRESENT YOU.

      13              WOULD THAT BE A PREFERABLE ALTERNATIVE FOR YOU RATHER

      14   THAN GO ALONE AND HAVING TO LEARN THESE RULES AND BURN THE

      15   CHICKEN?

      16              THE DEFENDANT:    YES.

      17              THE COURT:   ALL RIGHT.    LET ME HEAR FROM THE

      18   GOVERNMENT ANY ISSUES REGARDING SUBSTITUTE COUNSEL.

      19              MR. ANTON:   JUDGE, I WASN'T PART OF THAT DISCUSSION.

      20   IT WAS -- WHEN DEFENSE COUNSEL THROUGH THE DEFENDANT FILED A

      21   MOTION TO TERMINATE REPRESENTATION I WAS ORDERED OUT OF THE

      22   COURTROOM.    SO I DON'T KNOW WHAT THE PROBLEM IS.

      23              I DO NOT KNOW WHAT HAPPENED OR WHAT TRANSPIRED BETWEEN

      24   JUDGE MARTINEZ, DEFENSE COUNSEL AND THE DEFENDANT.          SO I HAVE

      25   ABSOLUTELY NO INFORMATION TO PROVIDE THE COURT AS TO WHAT THE
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 19 of 23   19


       1   PROBLEM IS OR HOW IT MIGHT BE RESOLVED.

       2             THE COURT:    DOES THE GOVERNMENT HAVE ANY -- I DID NOT

       3   MEAN FOR YOU TO MAKE ANY COMMENTS OF THAT.         OBVIOUSLY YOU ARE

       4   NOT PRIVY TO THAT.     I GUESS I WAS NOT ARTFUL IN PHRASING MY

       5   QUESTION.

       6             DOES THE GOVERNMENT HAVE CONCERNS IN TERMS OF TIMING,

       7   IN TERMS OF, YOU KNOW, SEQUENCING, THINGS LIKE THAT, THAT WOULD

       8   AFFECT THE TRIAL SHOULD WE GO WITH NEW COUNSEL?

       9             MR. ANTON:    NO, JUDGE.    THE DEFENDANT IS CURRENTLY

      10   SERVING A SENTENCE.     HE'S NOT DUE TO EVEN BE RELEASED UNTIL

      11   2022.

      12             THE CASE DOES NOT REVOLVE AROUND NECESSARILY THE

      13   AVAILABILITY OF ANY KIND OF CIVILIAN WITNESSES.          SO TIME

      14   ESSENTIALLY IS NOT OF THE ESSENCE SO I WOULD CERTAINLY LEAVE

      15   THAT UP TO THE COURT.

      16             I MEAN, IF YOU'RE ASKING ME MY OPINION FROM WHAT I'VE

      17   HEARD HE CERTAINLY WOULD RATHER HAVE NEW COUNSEL AS OPPOSED TO

      18   REPRESENTING HIMSELF, BUT I LEAVE THAT TO THE COURT'S

      19   DISCRETION.

      20             THE COURT:    RIGHT.

      21             SO FROM LOGISTICS THERE IS NO ISSUES --

      22             MR. ANTON:    THAT'S CORRECT.

      23             THE COURT:    -- FROM THE GOVERNMENT.

      24             MR. ANTON:    NO ISSUES REGARDING LOGISTICS.       IF THE

      25   CASE WAS EVEN CONTINUED OR NEW COUNSEL WAS APPOINTED.
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 20 of 23   20


       1             THE COURT:    MISS BECKER?

       2             MS. BECKER:    YES, YOUR HONOR.

       3             THE COURT:    SO YOU TRIED THAT ROUTE, IT WAS DENIED

       4   BEFORE.   OBVIOUSLY JUDGE MARTINEZ DID NOT HAVE BEFORE HIM THE

       5   INFORMATION THAT I HAVE NOW.

       6             BASED ON THE REPRESENTATIONS MADE IN THIS HEARING DOES

       7   THE PUBLIC DEFENDER FEEL THAT THEY CAN CONTINUE TO EFFECTIVELY

       8   REPRESENT MR. BAPTISTE?

       9             MS. BECKER:    YOUR HONOR, OF COURSE WE SERVE AT THE

      10   COURT'S DISCRETION AND IF SO ORDERED WE WOULD CONTINUE TO

      11   REPRESENT MR. BAPTISTE TO THE BEST OF OUR ABILITIES.

      12             I THINK AT THIS POINT -- I THINK IT'S PROBABLY CLEAR

      13   AND NOT OVERSTEPPING ANY BOUNDS TO SAY THAT COMMUNICATIONS HAVE

      14   BROKEN DOWN BETWEEN OURSELVES AND -- BETWEEN MR. BAPTISTE AND

      15   MYSELF.

      16             AS THE COURT NOTED THE CHARGES AGAINST HIM ARE

      17   POTENTIALLY VERY SERIOUS AND CARRY POTENTIALLY VERY SERIOUS

      18   CONSEQUENCES AND I THINK MR. BAPTISTE WOULD BENEFIT FROM THE

      19   ADVICE AND COUNSEL OF AN ATTORNEY IN WHOM HE DOES HAVE

      20   CONFIDENCE.    AND HE HAS EXPRESSED THAT HE DOES NOT HAVE

      21   CONFIDENCE IN MY REPRESENTATION OF HIM.

      22             SO WHILE WE WOULD CONTINUE TO REPRESENT HIM IF SO

      23   ORDERED, I THINK HE COULD BENEFIT FROM THE ASSISTANCE OF

      24   DIFFERENT COUNSEL AT THIS POINT BECAUSE COMMUNICATIONS HAVE

      25   ESSENTIALLY BROKEN DOWN.
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 21 of 23   21


       1              THE COURT:   MR. BAPTISTE, IT SEEMS TO ME THAT A BETTER

       2   COURSE OF ACTION WOULD BE TO APPOINT A PRIVATE ATTORNEY TO

       3   REPRESENT YOU UNDER THE CRIMINAL JUSTICE ACT SO THAT YOU CAN

       4   HAVE THE REPRESENTATION AND BE ABLE TO PROCEED TO TRIAL

       5   PROPERLY.

       6              LET ME JUST CAUTION YOU, SIR, THAT THIS SORT OF LIKE A

       7   BOOM OR A GRATUITY THAT WOULD BE GRANTED YOU BECAUSE GENERALLY

       8   YOU HAVE THE RIGHT TO HAVE REPRESENTATION BUT YOU DO NOT HAVE

       9   THE RIGHT TO PICK AND CHOOSE WHO REPRESENTS YOU.

      10              I WILL APPOINT SOMEBODY FROM OUR CJA PANEL.         YOU WILL

      11   NEED TO MAKE EVERY EFFORT TO WORK WITH THAT ATTORNEY WHO WILL

      12   HAVE YOUR BEST INTERESTS AT HEART AND TRY TO ZEALOUSLY

      13   REPRESENT YOU SO THAT YOU CAN GET THROUGH THIS PROCESS AT LEAST

      14   WITH PROFESSIONAL HELP AND, YOU KNOW, THE BEST ASSISTANCE THAT

      15   YOU CAN OBTAINED.

      16              ARE YOU REQUESTING THEN FORMALLY TO HAVE NEW

      17   COUNSEL -- SUBSTITUTE COUNSEL REPRESENT YOU IN THIS MATTER?

      18              THE DEFENDANT:    YES.

      19              THE COURT:   ALL RIGHT.    I WILL THEN APPOINT NEW

      20   COUNSEL.    UPON THAT APPOINTMENT THEN THE PUBLIC DEFENDER WILL

      21   BE RELIEVED.

      22              I WILL ASK THAT THE PUBLIC DEFENDER COOPERATE WITH NEW

      23   COUNSEL.    I KNOW THIS CASE INVOLVES CIPA AND SO ON.        I DON'T

      24   KNOW IF IT'S GOTTEN TO THAT STAGE YET.        IT LOOKS PREMATURE.

      25   BUT WHATEVER YOU HAVE, IF YOU WOULD PLEASE PASS IT ON SO THAT
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 22 of 23   22


       1   THE TRANSITION WILL BE AS SMOOTH AS POSSIBLE.

       2             MS. BECKER:     YES, YOUR HONOR.

       3             THE COURT:     ALL RIGHT?

       4             ALL RIGHT.     WE'LL ISSUE THE SUBSTITUTE COUNSEL ORDER.

       5   AND THEN, OF COURSE -- WHAT IS THE CURRENT TRIAL DATE?

       6             MR. ANTON:     I THINK IT'S APRIL, MAY --

       7             THE DEFENDANT:      -- THE 13TH.

       8             (SEVERAL PEOPLE TALKING AT THE SAME TIME)

       9             MS. BECKER:     WE'RE SET FOR MAY 13TH CURRENTLY, YOUR

      10   HONOR.

      11             THE COURT:     SO THAT GIVES US A LITTLE BIT OF A

      12   BREATHER AND THEN WE'LL SEE HOW QUICKLY NEW COUNSEL CAN GET UP

      13   TO SPEED.

      14             MS. BECKER:     THANK YOU, YOUR HONOR.

      15             THE COURT:     THANK YOU VERY MUCH.

      16             GOOD LUCK TO YOU, MR. BAPTISTE.

      17             THE DEFENDANT:      THANK YOU.

      18             THE CLERK:     ALL RISE.

      19             THE COURT IS ADJOURNED.

      20                                - - -

      21

      22

      23

      24

      25
Case 1:18-cr-20613-JEM Document 65 Entered on FLSD Docket 06/24/2019 Page 23 of 23   23


       1

       2

       3                           C E R T I F I C A T E

       4

       5

       6   UNITED STATES OF AMERICA

       7   SOUTHERN DISTRICT OF FLORIDA

       8

       9

      10           I, CARL SCHANZLEH, OFFICIAL COURT REPORTER OF THE UNITED

      11   STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA, DO

      12   HEREBY CERTIFY THAT THE FOREGOING 22 PAGES CONSTITUTE A TRUE

      13   TRANSCRIPT OF THE PROCEEDINGS HAD BEFORE THE SAID COURT HELD IN

      14   THE CITY OF MIAMI, FLORIDA, IN THE MATTER THEREIN STATED.

      15           IN TESTIMONY WHEREOF, I HEREUNTO SET MY HAND ON THIS

      16   23RD DAY OF JUNE 2019.

      17

      18                                   /S/CARL SCHANZLEH
                                           CARL SCHANZLEH, RPR-CM
      19                                   CERTIFIED COURT REPORTER
                                           9960 SW 4TH STREET
      20                                   PLANTATION, FL 33324
                                           TELEPHONE 954 424-6723
      21

      22

      23

      24

      25
